DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/18/2022 has been entered.
 Response to Amendment
3.	This office action is responsive to applicant’s amendment filed on 01/18/2022. Claims 14-15, 18-20, 22-23, 25-28, 35, 38-39 were pending. Claims 14-15, 22-23, 25, 38-39 were amended. Claims 1-13, 16-17, 21, 24, 29-34, 36-37 were cancelled. The applicants are advised that previous examiner Mahmoud Dahimene is no longer handle this application.  Examiner Binh X Tran will handle this application.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



5.	Claims 23, 26 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In line 3-4 claim 23, the limitation “90% or more of a constituent element is any of Si, Ge, Al, W, Ti and Hf” (emphasis added) is indefinite because it is unclear from the claim what is the basis for the percentage value (i.e. volume percent, weight percent, or atomic percent, etc.) for the limitation 90% that applicants wish to refer.
In line 4-5 of claim 23, the limitation “90% or more of constituent elements are two or more elements” is indefinite because it is unclear from the claim what is the basis for the percentage value (i.e. volume percent, weight percent, or atomic percent, etc.) for the limitation 90% that applicants wish to refer.
	Claim 26 depends on claim 14.  In claim 14, the applicants recited “introducing gases consisting of a monofluoro interhalogen gas represented by XF, where X is a halogen element selected from the group consisting of Cl, Br and I, and nitric oxide (NO), and optionally an inert gas as a diluent gas” (emphasis added).  According to the MPEP 2111.03, “The transitional phrase "consisting of" excludes any element, step, or ingredient not specified in the claim”.  The examiner further interprets the term “inert” means having little or no ability to react (See evidence via https://www.dictionary.com/browse/inert ).  However, in claim 26 applicants provides a new contradicted limitation “diluting XF and nitric oxide (NO) with at least one low-2, Ar, He, Kr, Xe and CO2, an etching rate and/or etching selectivity are controlled in dry etching” (emphasis added).  It is well known in the art that CO2 gas (aka carbon dioxide) is NOT an inert gas. CO2 is a reactive gas (See evidence via Thomas Muller et al.  “CO2 Chemistry”, Beilstein Journal of Organic Chemistry, pages 675-677, via https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4464315/pdf/Beilstein_J_Org_Chem-11-675.pdf ; 2015 ).  Once the applicants recited inert gas as a diluent gas in independent claim 14, applicants cannot provide a new contradicted limitation by reciting CO2 (non-inert gas) as an diluent gas in dependent claim 26.  If the applicants argue that it is possible to use reactive gas such as CO2 diluent gas in claim 26, then the examiner would like to point out that claim 14 exclude additional reactive gas due to the transitional phrase “consisting of”.  Therefore, it is unclear from the claim whether additional reactive gas such as CO2 (i.e. non-inert gas) can be used or not since it is contradicted to previous limitation in claim 14.
	Claim 35 depends on claim 15.  In claim 15, the applicants recited “mixing gases consisting of a monofluoro interhalogen gas represented by XF, where X is a halogen element selected from the group consisting of Cl, Br and I, and nitric oxide (NO), and optionally an inert gas as a diluent gas” (emphasis added).  According to the MPEP 2111.03, “The transitional phrase "consisting of" excludes any element, step, or ingredient not specified in the claim”.  The examiner further interprets the term “inert” means having little or no ability to react (See evidence via https://www.dictionary.com/browse/inert ).  However, in claim 35 applicants provides a new contradicted limitation “diluting XF and nitric oxide (NO) with at least one low-reactivity gas selected from the group consisting of N2, Ar, He, Kr, Xe and CO2, an etching rate and/or etching selectivity are controlled in dry etching” (emphasis added).  It is well known in 2 gas (aka carbon dioxide) is NOT an inert gas. CO2 is a reactive gas (See evidence via Thomas Muller et al.  “CO2 Chemistry”, Beilstein Journal of Organic Chemistry, pages 675-677, via https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4464315/pdf/Beilstein_J_Org_Chem-11-675.pdf ; 2015 ).  Once the applicants recited inert gas as a diluent gas in independent claim 15, applicants cannot provide a new contradicted limitation by reciting CO2 (non-inert gas) as an diluent gas in dependent claim 35.  If the applicants argue that it is possible to use reactive gas such as CO2 diluent gas in claim 35, then the examiner would like to point out that claim 15 excludes additional reactive gas due to the transitional phrase “consisting of”.  Therefore, it is unclear from the claim whether additional reactive gas such as CO2 (i.e. non-inert gas) can be used or not since it is contradicted to previous limitation in claim 15.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	Claims 14-15, 18-20, 22-23, 25-28, 35, 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Vaartstra (US 6,368,518 B1) in view of Arno et al. (US 2004/0069610 A1)
Regarding to claim 14, Vaartstra discloses a dry etching method comprising:
Simultaneously introducing a gas consisting of an interhalogen gas represented by XF wherein XF is selected from the group consisting of ClF and BrF (See col. 4 lines 50-53); and nitric oxide (NO) (col. 5 lines 10-11 or col. 5 lines 25-27);, and optionally an inert carrier gas (col. 5 lines 35-45), into a reaction chamber of an etching apparatus; and 
Thermally inducing a reaction of an object to be dry etched with XF and NO to dry etch the object, wherein, during dry etching, a temperature inside the reaction chamber of the etching apparatus or a temperature of the object to be etched is between -20 °C to 800 °C (See col. 6 lines 25-30, col. 6 lines 56-65).
Claim 14 differs from Vaartstra by a temperature inside the reaction chamber or a temperature of the object to be etched is 100 to 400 °C.  However, Vaartstra clearly discloses a 
Regarding to claim 15 Vaartstra discloses a dry etching method comprising:
Mixing a gases a gas consisting of an interhalogen gas represented by XF wherein XF is selected from the group consisting of ClF and BrF (See col. 4 lines 50-53); and nitric oxide (NO) (col. 5 lines 10-11 or col. 5 lines 25-27);, and optionally an inert carrier gas (col. 5 lines 35-45), following by 
Heating to a temperature to induce chemical reaction between  XF and NO to dry etch the object, wherein, during dry etching, a temperature inside the reaction chamber of the etching apparatus or a temperature of the object to be etched is between -20 °C to 800 °C (See col. 6 lines 25-30, col. 6 lines 56-65).
Claim 15 differs from Vaartstra by further reciting the heating temperature for a mixture of the monofluoro interhalogen gas represented by formula XF and nitric acid is 100 °C to 400 °C.  However, Vaartstra clearly discloses heating to temperature of -20 °C to 800 °C (overlapping applicant’s temperature range).  In a method for removing undesired material using interhalogen comprises XFn, where X is Cl, Br or I and n = 1, 3, 5 or 7, Arno teaches to heating 
Regarding to claims 18 and 27, Vaartstra fails to discloses a mixing ratio of the monofluoro interhalogen gas represented by XF to nitric oxide (NO) is expressed in volume ratio or flow rate ratio as XF:NO = 1:Y, Y satisfies 0 < Y < 2.  However, Vaartstra clearly teaches to use monofluoro interhalogen such as ClF or BrF along with nitric oxide (col. 4 lines 50-52, col. 5 lines 10-12; lines 25-30).  Arno teaches to control the flow rate of each gas include XF gas by using flow control valve (22, 24, 26) along with the mass flow controller (52, 56) (See paragraph 0090-0094).  In the absence of unexpected result, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Vaartstra in view of Arno by perform routine experiments to obtain optimal flow rate ratio of XF:NO by using flow control valve and mass flow controller because it has been held that determination of workable range is not considered inventive.
Regarding to claims 19 and 28, Vaartstra discloses the monofluoro halogen gas is ClF (See col. 4 lines 50-52).
Claims 20 and 22 differ from Vaartstra by further reciting the temperature inside the reaction chamber of the etching apparatus or a temperature of the object to be etched is 100 °C to 300 °C (claim 20); or heating temperature for the mixture of the monofluoro interhalogen 
Regarding to claim 23 and 38, Vaartstra discloses the substrate to be etched in the etching chamber comprises Si wafer (See col. 3 lines 58-65, read on applicant’s limitation “a film whose 90% or more of a constituent element is any of Si, Ge, Al, W, Ti and Hf”).
Regarding to claims 25 and 39, it is noted that Vaartstra teaches to use the same etching method using the same gas.  Therefore, the reaction between XF (ClF or BrF) and NO must occurs since Vaartstra teaches identical gas with applicant’s claimed invention.
Regarding to claims 26 and 35, Vaartstra teaches diluting XF (ClF or BrF) and NO with at least one inert gas selected from the group consisting of nitrogen (N2), helium (He) and argon (Ar) to control the etching process (See col. 5 lines 35-42).
Regarding to claim 28, Vaartstra discloses the monofluoro halogen gas is ClF (See col. 4 lines 50-52).
Response to Arguments

Conclusion 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 

BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/Primary Examiner, Art Unit 1713